                Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 1 of 9                  FILED
                                                                                      2021 Apr-12 PM 08:22
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


 1                   IN THE UNITED STATES DISTRICT COURT
 2
                    FOR THE NORTHERN DISTRICT OF ALABAMA

 3                                              §
 4
     LACY WOODS,                                §
                                                §    Civil Action No.:
 5                       Plaintiff,             §
                                                §    5:21-cv-00065-LCB
 6
                         v.                     §
 7                                              §    JURY TRIAL DEMANDED
     REWARD ZONE USA, LLC,                      §
 8   FLUENT, INC.                               §
 9                                              §
                         Defendant.             §
10                                              §
11

12                                AMENDED COMPLAINT
13
           LACY WOODS (“Plaintiff”), by and through her attorneys, KIMMEL &
14
     SILVERMAN, P.C., alleges the following against REWARD ZONE USA, LLC
15

16   and FLUENT, INC. (collectively “Defendants”):

17                                     INTRODUCTION
18         1.       Plaintiff’s Amended Complaint is based on the Telephone Consumer
19
     Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
20
                                JURISDICTION AND VENUE
21

22         2.       Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants
23   this court original jurisdiction of all civil actions arising under the laws of the
24
     United States. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L.
25
     Ed. 2d 881 (2012).
                                                1
                Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 2 of 9



 1         3.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 2
                                       PARTIES
 3
           4.       Plaintiff is a natural person, who resides in Somerville, Alabama
 4

 5   35670.
 6
           5.       Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 7
           6.       Defendant Reward Zone is a corporation with its headquarters located
 8

 9
     at 128 Court Street, 3rd Floor, White Plains, NY 10601 and can be served via its

10   registered agent at The Corporation Trust Company, Corporation Trust Center,
11
     1209 Orange Street, Wilmington, Delaware 19801.
12
           7.       Defendant Reward Zone is a “person” as that term is defined by 47
13

14   U.S.C. § 153(39).

15         8.       Defendant Fluent, Inc. (“Fluent”) is a corporation with an address
16
     of 300 Vesey St 9th Floor, New York, NY 10282.
17
           9.       Defendant Fluent is a “person” as that term is defined by 47 U.S.C. §
18

19   153(39).

20         10.      Fluent, Inc. is the parent company of Reward Zone.
21
           11.      Defendant acted through its agents, employees, officers, members,
22
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
23

24   representatives, and insurers.
25



                                                 2
             Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 3 of 9



 1                                FACTUAL ALLEGATIONS
 2
           12.    At all times relevant hereto, Plaintiff resided in Somerville, Alabama.
 3
           13.    At all times relevant hereto, Plaintiff maintained a cellular telephone
 4

 5   which was assigned a “256” area code, the area code associated with Northern,
 6
     Alabama.
 7
           14.    Defendant Reward Zone regularly does business in the State of
 8

 9
     Alabama.

10         15.    Reward Zone regularly obtains and sells data of Alabama -based
11
     consumers.
12
           16.    Reward Zone regularly directs agents to place calls and texts to
13

14   consumers in Alabama.

15         17.    Reward Zone derives substantial revenue from Alabama.
16
           18.    Fluent derives substantial revenue from Alabama.
17
           19.    Reward Zone does business with thousands of Alabama-based
18

19   consumers each year.

20         20.    Fluent does business with thousands of Alabama-based consumers
21
     each year.
22
           21.    Upon information and belief, Fluent, Inc. has “team members” and/or
23

24   affiliates in Alabama.
25
           22.    Agent(s) acting for the benefit of Defendants at the direction of

                                               3
             Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 4 of 9



 1   Reward Zone sent unsolicited text messages to Plaintiff on her personal cellular
 2
     telephone with a Northern Alabama area code (256) and seven digit number
 3
     ending in 5269 on dates including but not limited to: December 12, 2019; January
 4

 5   18, 2020; January 22, 2020; January 28, 2020; February 8, 2020; February 17,
 6
     2020 (2x); February 19, 2020; and February 20, 2020.
 7
           23.    Through the transmission of each of the aforementioned text
 8

 9
     messages, Defendants knowingly and deliberately availed itself to this forum state.

10         24.    Plaintiff has only used the subject telephone number as a personal
11
     cellular telephone.
12
           25.    Plaintiff did not consent to these text messages.
13

14         26.    Plaintiff has been on the Do Not Call registry since December 2013.

15         27.    When contacting Plaintiff on her cellular telephone, Defendants
16
     (directly and/or through its agents) used an automatic telephone dialing system
17
     and automatic and/or pre-recorded messages.
18

19         28.    Defendants’ text messages were not made for “emergency purposes”.

20         29.    Upon information and belief, Defendants conduct business in a
21
     manner which violates the Telephone Consumer Protection Act.
22
           30.    As a result of the foregoing, Plaintiff experienced stress, annoyance
23

24   and a sense of an invasion of privacy.
25



                                               4
              Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 5 of 9



 1                                      COUNT I
 2
                     Defendants Violated the TCPA 47 U.S.C. § 227(b)

 3          31.    Plaintiff incorporates the forgoing paragraphs as though the same
 4
     were set forth at length herein.
 5
            32.    The TCPA prohibits placing calls using an automatic telephone
 6

 7   dialing system or automatically generated or prerecorded voice to a cellular

 8   telephone except where the caller has the prior express consent of the called party
 9
     to make such calls or where the call is made for emergency purposes. 47 U.S.C. §
10
     227(b)(1)(A)(iii).
11

12          23.    Defendant initiated multiple text messages to Plaintiff’s cellular
13   telephone number using an automatic telephone dialing system.
14
            24.    The dialing system used by Defendants to call Plaintiff’s cellular
15
     telephone calls telephone numbers without being prompted by human intervention
16

17   before each call.
18
            25.    The dialing system used by Defendants to call Plaintiff has the present
19
     and/or future capacity to dial numbers in a random and/or sequential fashion.
20

21
            26.    Defendant’s text messages were not made for “emergency purposes.”

22          27.    Defendant’s text messages to Plaintiff’s cellular telephone without
23
     any prior express consent.
24
            28.    Defendants contacted Plaintiff despite the fact that Plaintiff has been
25

     on the Do Not Call Registry since December 2013.
                                               5
             Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 6 of 9



 1         29.    Defendants’ acts as described above were done with malicious,
 2
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
 3
     under the law and with the purpose of harassing Plaintiff.
 4

 5         30.    The acts and/or omissions of Defendants were done unfairly,
 6
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
 7
     lawful right, legal defense, legal justification or legal excuse.
 8

 9
           31.    As a result of the above violations of the TCPA, Plaintiff has suffered

10   the losses and damages as set forth above entitling Plaintiff to an award of
11
     statutory, actual and trebles damages.
12

13
                                          COUNT II
                        Defendant Violated the TCPA 47 U.S.C. § 227(C)
14
           32.    Plaintiff incorporates the forgoing paragraphs as though the same
15

16   were set forth at length herein.
17
           33.    The TCPA prohibits any person or entity of initiating any telephone
18
     solicitation to a residential telephone subscriber who has registered his or her
19

20
     telephone number on the National Do-Not-Call Registry of persons who do not

21   wish to receive telephone solicitations that is maintained by the Federal
22
     Government. 47 U.S.C. § 227(c).
23
           34.    Defendants contacted Plaintiff despite the fact that Plaintiff has been
24

25   on the Do Not Call Registry since December 2013.


                                                 6
                Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 7 of 9



 1         35.      Defendants texted Plaintiff on two or more occasions during a single
 2
     calendar year despite Plaintiff’s registration on the Do Not Call list.
 3
           36.      Defendants’ acts as described above were done with malicious,
 4

 5   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
 6
     under the law and with the purpose of harassing Plaintiff.
 7
           37.      The acts and/or omissions of Defendants were done unfairly,
 8

 9
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,

10   lawful right, legal defense, legal justification or legal excuse.
11
           38.      As a result of the above violations of the TCPA, Plaintiff has suffered
12
     the losses and damages as set forth above entitling Plaintiff to an award of
13

14   statutory, actual and trebles damages.

15
           Wherefore, Plaintiff, LACY WOODS, respectfully prays for judgment as
16
     follows:
17
                    a.    All actual damages Plaintiff suffered (as provided under 47
18
                          U.S.C. § 227(b)(3)(A));
19

20                  b.    Statutory damages of $500.00 per violative telephone call (as

21                        provided under 47 U.S.C. § 227(b)(3)(B));
22
                    c.    Additional statutory damages of $500.00 per violative
23
                          telephone call (as provided under 47 U.S.C. § 227(C);
24

25



                                                 7
              Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 8 of 9



 1                 d.      Treble damages of $1,500.00 per violative telephone call (as
 2
                           provided under 47 U.S.C. § 227(b)(3));
 3
                   e.      Additional treble damages of $1,500.00 per violative telephone
 4

 5                         call (as provided under 47 U.S.C. § 227(C);
 6
                   f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and
 7
                           (c)
 8

 9
                   g.      Any other relief this Honorable Court deems appropriate.

10

11

12
                                 DEMAND FOR JURY TRIAL
13
            PLEASE TAKE NOTICE that Plaintiff, LACY WOODS, demands a jury
14

15
     trial in this case.

16

17
                                            Respectfully submitted;
18

19
       DATED: April 12, 2021                By: /s/ Amy Lynn Bennecoff Ginsburg
20                                              Amy Lynn Bennecoff Ginsburg
                                                Kimmel & Silverman, P.C.
21                                              30 E. Butler Pike
22
                                                Ambler, PA 19002
                                                Phone: (215) 540-8888
23                                              Fax: (877) 788-2864
                                                Email: teamkimmel@creditlaw.com
24

25



                                                8
          Case 5:21-cv-00065-LCB Document 12 Filed 04/12/21 Page 9 of 9



 1                              Certificate of service
 2
     I, Amy L.B. Ginsburg, Esq., hereby certify that a true and correct copy of the
 3
     foregoing amended complaint was served on all parties of record via ECF on
 4

 5   April 12, 2021.
 6

 7
                                                     /s/ Amy L.B. Ginsburg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                           9
